DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Amendments
This action is in response to communication filed 11/27/2020.
Claims 1-2, 7, 9-12, 19 have been amended.
Claims 13-14, 16 are cancelled.
Claims 1-12, 15 and 17-25 are pending in the present application, of which claims 5, 8 were previously withdrawn.  Examiner recommends cancelling the withdrawn claims.
Claims 1-4, 6-7, 9-12, 15 and 17-25 are examined in the present action. 

Response to Remarks
Applicant remarks concerning rejection of claim 9 under 35 USC 112(b) is persuasive.  The rejection is withdrawn.
Applicant remarks concerning claims 1, 12 and 19 has been considered but is not persuasive.
Applicant argues that Inoue fails to teach or disclose “determining a preference of the user for one or more styles based, at least in part, on (i) products of interest to the user comprising one or more previously purchased products associated with the user and (ii) products not of interest to the user comprising one or more previously viewed but not purchased products associated with the user;” Examiner disagrees.  Inoue (col. 1 line 1-16) explicitly teaches determining user style preference based on previously purchased products, which under a plain reading of the claim language would satisfy “product of interest to the user comprising one or more previously purchased products.”  Likewise, comprising one or more previously viewed but not purchased products.”
Applicant remarks concerning claim 7 has been considered but is not persuasive.
Applicant argues that the relied upon references specifically fail to teach or disclose determining the ranking scores based at least in part on product categories viewed more than a threshold amount and an average price of products purchased in the product categories viewed more than a threshold amount.  Examiner disagrees.  Similar to claims 9-11, the presently amended claim 7 is taught by Hariharan, which teaches ranking scores based on product categories viewed more than a threshold amount (col. 5 line 30, “A product category may be viewed by browsing a network page 153 for a product category that lists products falling under a specific category for a given one of the network sites 123. If a threshold number of customers engage in this specific browsing activity, then it may be deemed that there is a relationship between the second one of the network sites 123 and a category associated with the first one of the network pages 153. Such may be the case where the second one of the network sites 123 might specifically focus on selling products within the given category. To this end, a customer may view products in a given category from a general merchant and may also visit a second network site 123 that specializes in selling products that fall within the category while shopping for a product that falls under the given category.”), an average price of products purchased in the product categories viewed more than the threshold amount (col. 8 line 54-col. 9 line 2, “Assuming that an estimate of the benefit for each of the alternative shopping options 156 is determined, the recommendations analysis service 131 then proceeds to identify a subset 179 [category] of the alternative shopping options 156 that are to be included in a given network page 153 generated by the requesting one of the network sites 123.”)(col. 9 line 25, “Also, the estimate of the benefit of an alternative shopping option 156 [subset/category 179] with respect to a network site 123 may be determined by identifying a probability that the selection of a given alternative shopping option 156 by a customer will result in conversion [a score]…The probability of conversion may depend, for example, on customer satisfaction with a given network site 123 that may depend upon different factors such as the number of orders received, average sales price of items sold relative to current pricing, return rates for products, the past conversion rates of a given network site, reviews of products [viewing amounts], reviews of merchants, and/or other factors.”);
Applicant remarks concerning claims 3-4, 9-11, 23 are based on said claims’ dependency on independent claim 1.  Said remarks are unpersuasive for the same reasons as stated for claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 6, 12, 15, 17-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj et al.  (US 20140254927 A1) (“Bhardwaj”), in view of Inoue et al. (US 8,306,872 B2) (“Inoue”), in view of Schiller et al. (US 20050089216 A1) (“Schiller”).
Claim 1:
Bhardwaj discloses a method comprising:
executing computer instructions on at least one processor of at least one computing device that includes at least one memory, said computer instructions having been stored in said at least one memory; and storing in said at least one memory of said at least one computing device any results of having executed said computer instructions on said at least one processor of said at least one computing device (0032);
wherein executing the computer instructions comprises:
detecting one or more regions of an on-line image that are of interest to a user (0054, “At a block 404a, the swatch extraction module 304 is configured to identify and perform swatch extraction on the retrieved inventory image. It is not uncommon for inventory images to have poor lighting, low contrast, and/or cluttered background. Such less than ideal photographs of inventory items make it difficult to capture feature information. In order to compensate for such shortcomings, the central part of the inventory image is used to perform feature extraction. The central part of the inventory image is more likely to contain the inventory item than other parts of the inventory image. The background is also automatically removed. A sampling mask (e.g., a rectangular region) located at the central part of the inventory image is used to identify a swatch or portion of the inventory image to use for subsequent feature extraction operations. The sampling mask provides the spatial sampling of the inventory image.”; para. 0088, “For blocks 404b-408b and 412b-416b, the same operations as described above for blocks 404a-408a and 412a-416a are performed except the operations are taken on the query image instead of an inventory image.”);
ascertaining one or more features of the one or more regions of the on-line image (0056, “Once the sampling area of the inventory image has been determined and extracted--the area within the sampling mask--such sampling area is used for various image feature extraction and identification. At a block 506a, the color histogram module 306 is configured to extract the color histogram of the inventory image (using the information contained in the sampling mask area). Extraction of color histogram comprises the extraction or identification of the color distribution of the item featured in the inventory image.”), 
identifying at least one representation of a product in the on-line image based, at least in part, on the one or more features; comparing or matching the one or more features of the one or more regions of the on-line image with a set of features of each of one or more images of a plurality of images to identify at an image of the plurality of images that has visually similar feature properties to the on-line image and is determined to have a representation of the product (0052, “All images of certain categories of inventory items (e.g., clothing, textiles, bedding, shoes, bags, etc.) are indexed based on their features/attributes such as, but not limited to, color distribution, dominant color, orientation histogram, pattern, item category, and the like. Once the indexing phase 440 is complete, the matching phase 442 can be triggered by receipt of a query comprising an image (referred to as a query image). The image index database 301 is accessed to find the closest matching inventory image(s). These inventory image(s) are presented as matching results to the query image.” And furthermore 0096, “Accordingly, the image features (e.g., dominant color, color distribution, pattern, orientation, etc.) of the query image dictate what image features of the inventory images to compare against to obtain similarity scores between pairs of query image and an inventory image...A query image 904 is sent to the networked system 102 to extract features from the query image. The networked system 102 uses the query image's extracted features to find matches to inventory images. The top matches are returned to the device machine 110/112 formatted in a match results web page.”);
determining a contextual metric associated with the product based, at least in part, on a combination of: (i) one or more image-related ranking scores associated with one or more images (0090, “The similarity score (e.g., between 0 for completely dissimilar and 1 for exactly the same) is assigned for each pair of the query image and an indexed inventory image. The similarity scores are sorted so that matching results can be displayed on the device machine 110/112 in the order of similarity to the input query image [i.e., ranked by score].”); and
(ii) one or more text-related ranking scores associated with one or more images (0098, “Continuing the above example, each of the matching items contain at least blue and cream colors like the query image 904. The matching results may be organized by item categories, such as "tops and blouses," "dresses," "coats and jackets," "shirts," "sweaters," "T-shirts," and the like [i.e., text-related]. If, for example, the user selects the "tops and blouses" category on screen 908, the matching items from that category are displayed to the user at a screen 910. The matching items are ordered from highest to lowest similarity score for that category [i.e., ranked by score].”); 
generating one or more electrical digital signals comprising an on-line product-related recommendation for the product based, at least in part, on: the image having the visually similar feature properties to the on-line image (0098, “All items that are deemed to match the query image 904 matches at least the color distribution of the query image 904. Continuing the above example, each of the matching items contain at least blue and cream colors like the query image 904. The matching results may be organized by item categories, such as "tops and blouses," "dresses," "coats and jackets," "shirts," "sweaters," "T-shirts," and the like. If, for example, the user selects the "tops and blouses" category on screen 908, the matching items from that category are displayed to the user at a screen 910. The matching items are ordered from highest to lowest similarity score for that category.”), and
the preference of the user for the one or more styles (0098, “Thus, a user can simply take a photo of something having a color and/or pattern that he/she likes, and the app 905 in conjunction with the networked system 102 automatically returns items available for purchase that matches that color and/or pattern.”).
0098, “The matching results may be organized by item categories, such as "tops and blouses," "dresses," "coats and jackets," "shirts," "sweaters," "T-shirts," and the like. If, for example, the user selects the "tops and blouses" category on screen 908, the matching items from that category are displayed to the user at a screen 910. The matching items are ordered from highest to lowest similarity score for that category.”);
Bhardwaj does not disclose, but Inoue teaches:
determining an image-related browsing history of the user (col. 19 line 66-col. 20 line 9, “In addition, the purchase history table represented in FIG. 20 is set up for each user. In the purchase history table [image-browsing history of the user], in association with the access date and time at which the virtual store is accessed, identification information of the product item that has been purchased at the access date and time, identification information of a product item that has been searched for and not purchased, and identification information of a combined product item that has been recommended for the purchased product item and not been purchased, which are identified by the above-described user identification information, are stored as history.”); 
determining a preference of the user for one or more styles based, at least in part, on 
(i) products of interest to the user comprising one or more previously purchased products associated with the user (col. 1 line 1-16, “In addition, the preference extracting portion 15 writes preference information, which includes at least one of the form, the color, the shape, and the texture [preference for one or more styles] for each user into a user registration table of the database 16 that is represented in FIG. 3 for record by inputting the result of determination on likes or dislikes for each product (for example, the product image data stored in the database 16) that is transmitted from the user terminal 2.  Here, in the user registration table, purchase information (including the purchased product identification information, purchased date and time, the store at which the product is purchased, the purchase price, and the like) that indicates products that were purchased in the past, the preference information that is extracted by the preference extracting portion 15 [based on previously purchased products, previously purchased products comprising products the user clearly was interested in], and point information that represents the number of points owned by the user are stored in association with the user identification information.”), 
and (ii) products not of interest to the user comprising one or more previously viewed but not purchased products associated with the user (col. 9 line 40-45, “The preference extracting portion 15 extracts products of the same type as that of the user's searching product, for example, shoes for a case where the user's searching products are shoes [products not of interest to the user comprising products viewed but not purchased, by virtue of the user searching for shoes to purchase], the number of which is a value set in the product table in advance (Step S11), and transmits the product image data and the product identification information (Step S12).”)
the generating one or more electrical digital signals is further based on the image-related browsing history of the user (col. 2 line 63, “when the identification information of the product item, which is searched for, is detected in the area for the identification information of the product items that have been recommended but not been purchased, the control portion 21 notifies the user [constituting generating one or more electric digital signals] of information that stimulates the purchase desire such as "This product item is an excellent combination with the product item purchased in the past" [based on the browsing history] by transmitting the product item with the search date and time for the same product item added thereto to the user terminal 200 so as to be displayed on the display screen.”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Inoue in Bhardwaj, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the searching for a target desired to be searched by the user by using the image data of the target, for example, even in a case where the name of the target is not known to the user.” (col. 1 line 57-62)
Bhardwaj/Inoue does not disclose, but Schiller teaches:
wherein ascertaining one or more features of the on-line image includes computing, as a function of a Euclidean space, n-dimensional color vectors for the one or more regions of the on-line image (para. 0034, “The mentioned feature vector can be thought of as points in an n-dimensional space, where n is the number of features. The n-dimensional space is called feature space. If the features are chosen well, there should exist a hyperplane in feature space that separates elements of the first class from those of the second class. All elements of the first class lie on one side of the hyperplane and all elements of the second class lie on the other side. The training of an SVM can include a process for finding the hyperplane.”; para. 0084-0093, “The above described computation can be carried out directly by considering colors to be points in a vector space (using color channel values as vector space coordinates) and finding the point on the line in this color vector space from C(B) to C(F) that is closest to C(P). This process can be described in terms of analytic geometry as follows...(ii) If K lies between the end points of the line segment from C(F) to C(B), then a is the ratio of the Euclidian distance from K to C(B) to the Euclidian distance from C(F) to C(B)...Once the computation of steps 640, 650, and 660 have been completed, the system can finish the decontamination computation for the location P as follows: A new color C(F) is assigned to the color image at location P (step 670). A value a.multidot.255 is assigned to the opacity mask at location P (step 680). a is multiplied by 255 because, in the described implementation, the range of possible values in a mask ranges from 0 to 255…The system multiplies the mask produced from decontamination with the probability mask generated in step 260 (step 290 of FIG. 2). This product produces a mask that, when applied to the modified image of the decontamination method, produces an isolated version of the first region. The system can repeat steps 220-290 to segment other regions as appropriate to extract the object of interest. Once extracted, the system can receive user inputs and modify the object in accordance with those user inputs. Alternatively, the system can multiply the probability mask with the mask produced from decontamination.”); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Schiller in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Schiller, as Schiller teaches a means to differentiate image regions more efficiently for purposes of object recognition and feature extraction without user input and even where colors between two distinct regions are similar (0010, “Consequently, the system of the invention advantageously can locate the boundary even when colors included in the two regions are similar. The system also need not rely solely on edge detection techniques to locate the boundary. The system is efficient in that it does not require a user to manually determine which pixels belong to which region on a pixel-by-pixel basis. The system can consistently extract an object in accordance with user input. The system, for example, can segment a digital image into two or more regions as specified by a user and, consequently, extract the appropriate object or objects.”)
Claim 2: 
	Bhardwaj/Inoue/Schiller teaches claim 1.
	Bhardwaj further discloses:
0098, 0144, “In a recommendation phase (matching phase and/or complement phase), the information in the image index database is accessed when a non-inventory image is received (also referred to as a query image) in order to provide recommendations of inventory items corresponding to the query image. Recommendations (also referred to as recommendation results) comprise inventory items that best match the query image and/or inventory items that are best complements to the query image.”);
learning, using a machine learning technique, one or more visual preferences of the user based, at least in part, on a response of the user to the on-line product-related recommendation; and electronically providing a second on-line product-related recommendation to the user based, at least in part, on the one or more visual preferences of the user (0151, “Personalization of search results--Instead of returning the same results for a particular query image independent of the user, make search process more personalized, and return search results that best suites the taste of the user interested in a particular query. This would require some form of result re-ranking done in an active learning [machine learning] setup.”; 0145, “user preference for certain of the items provided in the recommendation results is used to re-order or re-rank the listing order of the items within the recommendation results…user's intent or interest is estimated while the user views a website/web page based on spatial attention detection. User's interest in an image included in the website/web page is used as the input, sample, or query image to return recommendation results corresponding to that image (matching and/or complementary item recommendations). The recommendation results are provided on the same website/web page without the user having to turn attention away to another page [the additional recommendation is provided to the user]. The user can navigate within the recommendation results to view item details and purchase an item included in the recommendation results”).
Claim 6:   
	Bhardwaj/Inoue/Schiller teaches claim 1.
	Bhardwaj further discloses:
wherein the on-line product-related recommendation is based, at least in part, on at least one of a visual product similarity, a personal visual preference, or a contextual similarity (0096, “Accordingly, the image features (e.g., dominant color, color distribution, pattern, orientation, etc.) of the query image dictate what image features of the inventory images to compare against to obtain similarity scores between pairs of query image and an inventory image. FIG. 9A illustrates a high-level block diagram of the matching phase, in which the device machine 110/112 interfaces with the networked system 102 via a website 902 using a web browser. A query image 904 is sent to the networked system 102 to extract features from the query image. The networked system 102 uses the query image's extracted features to find matches to inventory images. The top matches are returned to the device machine 110/112 formatted in a match results web page.”).
Claim 12:  
	Bhardwaj discloses a method comprising:
executing computer instructions on at least one processor of at least one computing device that includes at least one memory, said computer instructions having been stored in said at least one memory; and storing in said at least one memory of said at least one computing device any results of having executed said computer instructions on said at least one processor of said at least one computing device (0032);
wherein said computer instructions to be executed comprise instructions for an online product-related recommendation (0135, “At a block 1312, a recommendation panel (also referred to as recommendations, item recommendations, matching items, complementary items, and the like) is rendered on the web page using the recommendation panel data received from the networked system 102.”); 

identifying one or more portions of a web document (0133-0135, “In one embodiment, user interest in an image is detected when the user hovers a pointing device (e.g., mouse, trackpad, trackball, finger, etc.) at or near a particular image for at least a minimum time period. In another embodiment, user interest in an image is detected by tracking the user's eye movement as he or she is viewing the web page…Once a user interested image is detected, the browser plugin module 322 receives recommendation panel data corresponding to the user interested image at a block 1310. The user interested image (e.g., image 1404) comprises the query image that is automatically applied to the matching phase 442 and/or the complement phase 444 (see FIG. 4) to present items offered for sale by unrelated (and non-affiliated) e-commerce site or online marketplace to the web page/website being displayed. The results of the matching and/or complement phases 442, 444 are included in the recommendation panel data.”).
ascertaining one or more features of the one or more portions of the web document (0056, “Once the sampling area of the inventory image has been determined and extracted--the area within the sampling mask--such sampling area is used for various image feature extraction and identification. At a block 506a, the color histogram module 306 is configured to extract the color histogram of the inventory image (using the information contained in the sampling mask area). Extraction of color histogram comprises the extraction or identification of the color distribution of the item featured in the inventory image.”), 
comparing or matching the one or more features of the one or more portions of the web document with a set of features in a database to determine a product that has visually similar feature  properties to the one or more portions of the web document (0088, “For block 410b, the comparison module 316 is configured to compare the color histogram of the query image to the color histograms of the inventory images to find one or more inventory images matching the query image. Possible similarity schemes include, but are not limited to, cosine similarity (inner product) correlation, Chi-squared correlation, intersection, and Bhattacharyya distance.”); and
electronically recommending an on-line purchase of the product based (0135, “At a block 1312, a recommendation panel (also referred to as recommendations, item recommendations, matching items, complementary items, and the like) is rendered on the web page using the recommendation panel data received from the networked system 102.”),
Bhardwaj does not disclose, but Inoue teaches:
determining an image-related browsing history of the user (col. 19 line 66-col. 20 line 9, “In addition, the purchase history table represented in FIG. 20 is set up for each user. In the purchase history table [image-browsing history of the user], in association with the access date and time at which the virtual store is accessed, identification information of the product item that has been purchased at the access date and time, identification information of a product item that has been searched for and not purchased, and identification information of a combined product item that has been recommended for the purchased product item and not been purchased, which are identified by the above-described user identification information, are stored as history.”); 
determining a preference of the user for one or more styles based, at least in part, on (i) products of interest to the user comprising one or more previously purchased products associated with the user (col. 1 line 1-16, “In addition, the preference extracting portion 15 writes preference information, which includes at least one of the form, the color, the shape, and the texture [preference for one or more styles] for each user into a user registration table of the database 16 that is represented in FIG. 3 for record by inputting the result of determination on likes or dislikes for each product (for example, the product image data stored in the database 16) that is transmitted from the user terminal 2.  Here, in the user registration table, purchase information (including the purchased product identification information, purchased date and time, the store at which the product is purchased, the purchase price, and the like) that indicates products that were purchased in the past, the preference information that is extracted by the preference extracting portion 15 [based on previously purchased products, previously purchased products comprising products the user clearly was interested in], and point information that represents the number of points owned by the user are stored in association with the user identification information.”), 
and (ii) products not of interest to the user comprising one or more previously viewed but not purchased products associated with the user (col. 9 line 40-45, “The preference extracting portion 15 extracts products of the same type as that of the user's searching product, for example, shoes for a case where the user's searching products are shoes [products not of interest to the user comprising products viewed but not purchased, by virtue of the user searching for shoes to purchase], the number of which is a value set in the product table in advance (Step S11), and transmits the product image data and the product identification information (Step S12).”);
the generating one or more electrical digital signals is further based on the image-related browsing history of the user (col. 2 line 63, “when the identification information of the product item, which is searched for, is detected in the area for the identification information of the product items that have been recommended but not been purchased, the control portion 21 notifies the user [constituting generating one or more electric digital signals] of information that stimulates the purchase desire such as "This product item is an excellent combination with the product item purchased in the past" [based on the browsing history] by transmitting the product item with the search date and time for the same product item added thereto to the user terminal 200 so as to be displayed on the display screen.”);
wherein at least one of determining the product or electronically recommending an on-line purchase of the product is based, at least in part, on the image-related browsing history of the user for the one or more styles (col. 19 line 66-col. 20 line 9; col. 17 line 28-51; col. 2 line 63, “when the identification information of the product item, which is searched for, is detected in the area for the identification information of the product items that have been recommended but not been purchased, the control portion 21 notifies the user of information that stimulates the purchase desire such as "This product item is an excellent combination with the product item purchased in the past" by transmitting the product item with the search date and time for the same product item added thereto to the user terminal 200 so as to be displayed on the display screen.”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Inoue in Bhardwaj, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhardwaj with the above teachings of Inoue, so as to allow for “searching for a target desired to be searched by the user by using the image data of the target, for example, even in a case where the name of the target is not known to the user.” (col. 1 line 57-62)
Bhardwaj/Inoue does not disclose, but Schiller teaches:
wherein ascertaining one or more features of the web document includes computing, as a function of a Euclidean space, n-dimensional color vectors for the one or more portions of the web document (0034, “The mentioned feature vector can be thought of as points in an n-dimensional space, where n is the number of features. The n-dimensional space is called feature space. If the features are chosen well, there should exist a hyperplane in feature space that separates elements of the first class from those of the second class. All elements of the first class lie on one side of the hyperplane and all elements of the second class lie on the other side. The training of an SVM can include a process for finding the hyperplane.”; para. 0084-0093, “The above described computation can be carried out directly by considering colors to be points in a vector space (using color channel values as vector space coordinates) and finding the point on the line in this color vector space from C(B) to C(F) that is closest to C(P). This process can be described in terms of analytic geometry as follows...(ii) If K lies between the end points of the line segment from C(F) to C(B), then a is the ratio of the Euclidian distance from K to C(B) to the Euclidian distance from C(F) to C(B)...Once the computation of steps 640, 650, and 660 have been completed, the system can finish the decontamination computation for the location P as follows: A new color C(F) is assigned to the color image at location P (step 670). A value a.multidot.255 is assigned to the opacity mask at location P (step 680). a is multiplied by 255 because, in the described implementation, the range of possible values in a mask ranges from 0 to 255…The system multiplies the mask produced from decontamination with the probability mask generated in step 260 (step 290 of FIG. 2). This product produces a mask that, when applied to the modified image of the decontamination method, produces an isolated version of the first region. The system can repeat steps 220-290 to segment other regions as appropriate to extract the object of interest. Once extracted, the system can receive user inputs and modify the object in accordance with those user inputs. Alternatively, the system can multiply the probability mask with the mask produced from decontamination.”); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Schiller in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Schiller, as Schiller teaches a means to differentiate image regions more efficiently for purposes of object recognition and feature extraction without user input and even where colors between two distinct regions are similar (0010, “Consequently, the system of the invention advantageously can locate the boundary even when colors included in the two regions are similar. The system also need not rely solely on edge detection techniques to locate the boundary. The system is efficient in that it does not require a user to manually determine which pixels belong to which region on a pixel-by-pixel basis. The system can consistently extract an object in accordance with user input. The system, for example, can segment a digital image into two or more regions as specified by a user and, consequently, extract the appropriate object or objects.”)
Claim 15:
	Bhardwaj/Inoue/Schiller teaches claim 12.
	Bhardwaj further discloses:
wherein said web document comprises at least one of an annotated web document, an unannotated web document (0133-0135, “In one embodiment, user interest in an image is detected when the user hovers a pointing device (e.g., mouse, trackpad, trackball, finger, etc.) at or near a particular image for at least a minimum time period. In another embodiment, user interest in an image is detected by tracking the user's eye movement as he or she is viewing the web page…Once a user interested image is detected, the browser plugin module 322 receives recommendation panel data corresponding to the user interested image at a block 1310. The user interested image (e.g., image 1404) comprises the query image that is automatically applied to the matching phase 442 and/or the complement phase 444 (see FIG. 4) to present items offered for sale by unrelated (and non-affiliated) e-commerce site or online marketplace to the web page/website being displayed. The results of the matching and/or complement phases 442, 444 are included in the recommendation panel data.”; Examiner note: this claim is written such that it negates its own patentable weight.  A web document cannot be both annotated and unannotated, and all web documents are either annotated are unannotated, leaving the only reasonable reading of this claim in its entirety to mean wherein the web document comprises a web document regardless of annotation.)
Claim 17: 
	Bhardwaj/Inoue/Schiller teaches claim 12.
	Bhardwaj further discloses:
learning, using a machine learning technique, one or more visual preferences of the user based, at least in part, on a response of the user to the recommendation of the on-line purchase of the product; and electronically providing a second on-line product-related recommendation to the user based, at least in part, on the one or more visual preferences of the user (0151, “Personalization of search results--Instead of returning the same results for a particular query image independent of the user, make search process more personalized, and return search results that best suites the taste of the user interested in a particular query. This would require some form of result re-ranking done in an active learning [machine learning] setup.”; 0145, “user preference for certain of the items provided in the recommendation results is used to re-order or re-rank the listing order of the items within the recommendation results…user's intent or interest is estimated while the user views a website/web page based on spatial attention detection. User's interest in an image included in the website/web page is used as the input, sample, or query image to return recommendation results corresponding to that image (matching and/or complementary item recommendations). The recommendation results are provided on the same website/web page without the user having to turn attention away to another page [the additional recommendation is provided to the user]. The user can navigate within the recommendation results to view item details and purchase an item included in the recommendation results”).
Claim 18:    
	Bhardwaj/Inoue/Schiller teaches claim 12.
	Bhardwaj further discloses:
0151, “Personalization of search results--Instead of returning the same results for a particular query image independent of the user, make search process more personalized, and return search results that best suites the taste of the user interested in a particular query. This would require some form of result re-ranking done in an active learning [i.e. machine learning] setup.”; 0145, “In another embodiment, user preference for certain of the items provided in the recommendation results is used to re-order or re-rank the listing order of the items within the recommendation results. In still another embodiment, user's intent or interest is estimated while the user views a website/web page based on spatial attention detection. User's interest in an image included in the website/web page is used as the input, sample, or query image to return recommendation results corresponding to that image (matching and/or complementary item recommendations). The recommendation results are provided on the same website/web page without the user having to turn attention away to another page. The user can navigate within the recommendation results to view item details and purchase an item included in the recommendation results,” also, applicant specification, p. 38 line 4, “Ranking and/or learner functions, including spatial transformations, such as in connection with machine learning, are generally known and need not be described in greater detail.”).
Claim 19:
Bhardwaj discloses an apparatus comprising:
a computing platform comprising at least one computing device; said at least one computing device including at least one processor and at least one memory; said at least one computing device to 0032);14/325,192Page 8 wherein said computer instructions comprise instructions to: 
ascertain one or more features of one or more regions of the on-line image (0056, “Once the sampling area of the inventory image has been determined and extracted--the area within the sampling mask--such sampling area is used for various image feature extraction and identification. At a block 506a, the color histogram module 306 is configured to extract the color histogram of the inventory image (using the information contained in the sampling mask area). Extraction of color histogram comprises the extraction or identification of the color distribution of the item featured in the inventory image.”);
compare or match the one or more features of the one or more regions of the on-line image with a set of features in a database to determine a product that has visually similar feature properties to the one or more regions of the on-line image (0052, “All images of certain categories of inventory items (e.g., clothing, textiles, bedding, shoes, bags, etc.) are indexed based on their features/attributes such as, but not limited to, color distribution, dominant color, orientation histogram, pattern, item category, and the like. Once the indexing phase 440 is complete, the matching phase 442 can be triggered by receipt of a query comprising an image (referred to as a query image). The image index database 301 is accessed to find the closest matching inventory image(s). These inventory image(s) are presented as matching results to the query image.” And furthermore 0096, “Accordingly, the image features (e.g., dominant color, color distribution, pattern, orientation, etc.) of the query image dictate what image features of the inventory images to compare against to obtain similarity scores between pairs of query image and an inventory image...A query image 904 is sent to the networked system 102 to extract features from the query image. The networked system 102 uses the query image's extracted features to find matches to inventory images. The top matches are returned to the device machine 110/112 formatted in a match results web page.”);
Bhardwaj does not disclose, but Inoue teaches:
determining a preference of a user for one or more styles based, at least in part, on (i) products of interest to the user comprising one or more previously purchased products associated with the user, (col. 1 line 1-16, “In addition, the preference extracting portion 15 writes preference information, which includes at least one of the form, the color, the shape, and the texture [preference for one or more styles] for each user into a user registration table of the database 16 that is represented in FIG. 3 for record by inputting the result of determination on likes or dislikes for each product (for example, the product image data stored in the database 16) that is transmitted from the user terminal 2.  Here, in the user registration table, purchase information (including the purchased product identification information, purchased date and time, the store at which the product is purchased, the purchase price, and the like) that indicates products that were purchased in the past, the preference information that is extracted by the preference extracting portion 15 [based on previously purchased products, previously purchased products comprising products the user clearly was interested in], and point information that represents the number of points owned by the user are stored in association with the user identification information.”), 
and (ii) products not of interest to the user comprising one or more previously viewed but not purchased products associated with the user (col. 9 line 40-45, “The preference extracting portion 15 extracts products of the same type as that of the user's searching product, for example, shoes for a case where the user's searching products are shoes [products not of interest to the user comprising products viewed but not purchased, by virtue of the user searching for shoes to purchase], the number of which is a value set in the product table in advance (Step S11), and transmits the product image data and the product identification information (Step S12).”)
col. 2 line 63, “when the identification information of the product item, which is searched for, is detected in the area for the identification information of the product items that have been recommended but not been purchased, the control portion 21 notifies the user [constituting generating one or more electric digital signals] of information that stimulates the purchase desire such as "This product item is an excellent combination with the product item purchased in the past" [based on preference indicated by past purchase] by transmitting the product item with the search date and time for the same product item added thereto to the user terminal 200 so as to be displayed on the display screen.”)(col. 22 line 61-col. 23 line 3, “Furthermore, it may be configured that the similar-item searching portion 22 and the product searching portion 24 calculate the distance between the product item and the combined product item collected from the image medium and extracts the product item having the highest similarity or product items up to a product item having the h-th highest similarity from the highest similarity side…when a product that matches well for a case where the product is combined with the product that is to be purchased or has been purchased by the user is extracted from a product group that is sold and a matching product is selected from many products of many stores arranged in the virtual store on the Internet for recommending the extracted product to the user [based on preference indicated through matched product], the user can easily select the combined products without worrying about the match of the combined products. ”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Inoue in Bhardwaj, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the searching for a target desired to be searched by the user by using the image data of the target, for example, even in a case where the name of the target is not known to the user.” (col. 1 line 57-62)
Bhardwaj/Inoue does not disclose, but Schiller teaches:
wherein ascertaining one or more features of the on-line image includes computing, as a function of a Euclidean space, n-dimensional color vectors for the one or more regions of the on-line image (para. 0034, “The mentioned feature vector can be thought of as points in an n-dimensional space, where n is the number of features. The n-dimensional space is called feature space. If the features are chosen well, there should exist a hyperplane in feature space that separates elements of the first class from those of the second class. All elements of the first class lie on one side of the hyperplane and all elements of the second class lie on the other side. The training of an SVM can include a process for finding the hyperplane.”; para. 0084-0093, “The above described computation can be carried out directly by considering colors to be points in a vector space (using color channel values as vector space coordinates) and finding the point on the line in this color vector space from C(B) to C(F) that is closest to C(P). This process can be described in terms of analytic geometry as follows...(ii) If K lies between the end points of the line segment from C(F) to C(B), then a is the ratio of the Euclidian distance from K to C(B) to the Euclidian distance from C(F) to C(B)...Once the computation of steps 640, 650, and 660 have been completed, the system can finish the decontamination computation for the location P as follows: A new color C(F) is assigned to the color image at location P (step 670). A value a.multidot.255 is assigned to the opacity mask at location P (step 680). a is multiplied by 255 because, in the described implementation, the range of possible values in a mask ranges from 0 to 255…The system multiplies the mask produced from decontamination with the probability mask generated in step 260 (step 290 of FIG. 2). This product produces a mask that, when applied to the modified image of the decontamination method, produces an isolated version of the first region. The system can repeat steps 220-290 to segment other regions as appropriate to extract the object of interest. Once extracted, the system can receive user inputs and modify the object in accordance with those user inputs. Alternatively, the system can multiply the probability mask with the mask produced from decontamination.”); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Schiller in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Schiller, as Schiller teaches a means to differentiate image regions more efficiently for purposes of object recognition and feature extraction without user input and even where colors between two distinct regions are similar (0010, “Consequently, the system of the invention advantageously can locate the boundary even when colors included in the two regions are similar. The system also need not rely solely on edge detection techniques to locate the boundary. The system is efficient in that it does not require a user to manually determine which pixels belong to which region on a pixel-by-pixel basis. The system can consistently extract an object in accordance with user input. The system, for example, can segment a digital image into two or more regions as specified by a user and, consequently, extract the appropriate object or objects.”).
Claim 20: 
	Bhardwaj/Inoue/Schiller teaches claim 19.
	Bhardwaj further discloses:
0135, “The user interested image (e.g., image 1404) comprises the query image that is automatically applied to the matching phase 442 and/or the complement phase 444 (see FIG. 4) to present items offered for sale by unrelated (and non-affiliated) e-commerce site or online marketplace to the web page/website being displayed. The results of the matching and/or complement phases 442, 444 are included in the recommendation panel data. At a block 1312, a recommendation panel (also referred to as recommendations, item recommendations, matching items, complementary items, and the like) is rendered on the web page using the recommendation panel data received from the networked system 102.”).
Claim 21: 
	Bhardwaj/Inoue/Schiller teaches claim 12.
	Bhardwaj further discloses:
wherein comparing or matching the one or more features of the one or more regions of the on-line image with a set of features of each of one or more images of a plurality of images comprises: identifying, using an index mapping each of the plurality of images to a corresponding set of features stored in at least one database, the at least one of the plurality of images that has visually similar feature properties to the one or more regions of the on-line image (0052, “Operations/functionalities of flow diagram 400 can be classified into two phases: an indexing phase 440 and a matching phase 442. The indexing phase 440 comprises offline image processing of inventory images (e.g., images corresponding to items offered for sale stored in the inventory database 300) by, for example, application servers 118 in order to obtain image feature data. The obtained image feature data can be indexed into the image index database 301 and subsequently used for faster look-up during the matching phase.”; 0144, “In a recommendation phase (matching phase and/or complement phase), the information in the image index database is accessed when a non-inventory image is received (also referred to as a query image) in order to provide recommendations of inventory items corresponding to the query image. Recommendations (also referred to as recommendation results) comprise inventory items that best match the query image and/or inventory items that are best complements to the query image.”).
Claim 22: 
	Bhardwaj/Inoue/Schiller teaches claim 21.
	Bhardwaj further discloses:
each of the plurality of images being stored in the at least one database in association with the corresponding set of features (0052, “The indexing phase 440 comprises offline image processing of inventory images (e.g., images corresponding to items offered for sale stored in the inventory database 300) by, for example, application servers 118 in order to obtain image feature data. The obtained image feature data can be indexed into the image index database 301 and subsequently used for faster look-up during the matching phase.”).
Claim 24: 
	Bhardwaj/Inoue/Schiller teaches claim 1.
	Bhardwaj further discloses:
the product-related recommendation including at least one of a recommendation for the product or including the image (0098, “Screen 908 shows matching results displayed on the device machine 110/112. All items that are deemed to match the query image 904 matches at least the color distribution of the query image 904.”).
Claim 25: 
	Bhardwaj/Inoue/Schiller teaches claim 19.
	Bhardwaj further discloses:
0098, “Screen 908 shows matching results displayed on the device machine 110/112. All items that are deemed to match the query image 904 matches at least the color distribution of the query image 904.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj/Inoue/Schiller, in view of Huang et al., (US 20140193074 A1) (“Huang”) 
Claim 3:
	Bhardwaj/Inoue/Schiller teaches claim 1.
The combination does not teach but Huang teaches: 
wherein detecting one or more regions of an on-line image that are of interest to a user comprises: identifying the one or more regions of the on-line image that are of interest to the user based, at least in part, on a saliency map of the on-line image (0101, “The saliency map is a map that is created by classifying a score map into a plurality of levels, wherein the score map is created by mapping, for each of the pixels constituting the input image, the strength of visual attraction (probability). Saliency of each pixel location is determined by how distinct the stimulus at the location is from the stimuli within its local or global surroundings. The saliency map reflects, for example, a probability in the pixel level that a sub-region of an image belongs to a foreground or a background.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Huang in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill 0010).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj, Inoue and Schiller, in view of Vidal et al., (US 20140254923 A1) (“Vidal”).
Claim 4:    
	Bhardwaj/Inoue/Schiller teaches claim 1.
The combination does not teach but Vidal teaches: 
wherein ascertaining one or more features of the one or more regions of the on-line image comprises performing a visual-bag-of-words-type processing of said on-line image (0004-0005, “In the field of object classification in images, a well known technique known as the "bag of words model" can be used to classify objects in images. The "bag of words model" is traditionally applied to text, the text ranging from sentences to entire documents. The model represents the words in the text in an unordered collection (i.e. disregarding grammar or word order). Once the text is arranged in an unordered collection, the collection can be compared to other similar (unordered) collections of text and then further mathematical tools can be used to infer what the text relates to, or to categorise the text. Such a comparison is used to perform junk e-mail filtering, for example, by comparing every e-mail as a "bag of words" to a sample spam "bag of words" word set using some form of statistical model.  The "bag of words model" technique, when applied to classification of objects in images, involves representing image content as a "bag of visual words". The image in which objects are to be classified can be treated as a document and image content, or "features", extracted from the image are considered as the words, which are then termed "visual words" or "codewords". The "bag of visual words model" technique is sometimes referred to as the "bag of features model".”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Vidal in the combination, since the claimed invention is merely 0004-0005).
Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj/Inoue/Schiller, in view of Hariharan et al., (US 8,635,119 B1) (“Hariharan”).
Claim 7: 	
	Bhardwaj/Inoue/Schiller teaches claim 1.
Bhardwaj discloses image-related ranking scores and text related ranking scores (0090)(0098).
The combination does not teach, however Hariharan teaches:
wherein at least one of the one or more image-related ranking scores or the one or more text-related ranking scores are based, at least in part, on: 
product categories viewed more than a threshold amount (col. 5 line 30, “A product category may be viewed by browsing a network page 153 for a product category that lists products falling under a specific category for a given one of the network sites 123. If a threshold number of customers engage in this specific browsing activity, then it may be deemed that there is a relationship between the second one of the network sites 123 and a category associated with the first one of the network pages 153. Such may be the case where the second one of the network sites 123 might specifically focus on selling products within the given category. To this end, a customer may view products in a given category from a general merchant and may also visit a second network site 123 that specializes in selling products that fall within the category while shopping for a product that falls under the given category.”); and 
an average price of products purchased in the product categories viewed more than the threshold amount (col. 8 line 54-col. 9 line 2, “Assuming that an estimate of the benefit for each of the alternative shopping options 156 is determined, the recommendations analysis service 131 then proceeds to identify a subset 179 [category] of the alternative shopping options 156 that are to be included in a given network page 153 generated by the requesting one of the network sites 123.”)(col. 9 line 25, “Also, the estimate of the benefit of an alternative shopping option 156 with respect to a network site 123 may be determined by identifying a probability that the selection of a given alternative shopping option 156 by a customer will result in conversion [a score]…The probability of conversion may depend, for example, on customer satisfaction with a given network site 123 that may depend upon different factors such as the number of orders received, average sales price of items sold relative to current pricing, return rates for products, the past conversion rates of a given network site, reviews of products [viewing amount], reviews of merchants, and/or other factors.”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Hariharan in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Hariharan, so as to present alternative shopping options to the user (Abstract).
Claim 9:    
	Bhardwaj/Inoue/Schiller teaches claim 1.
Bhardwaj discloses image-related ranking scores and text related ranking scores (0090)(0098).
The combination does not teach, however Hariharan teaches:
based upon, at least in part, on:  an average price of products purchased in one or more product categories  (col. 8 line 54-col. 9 line 2, “Assuming that an estimate of the benefit for each of the alternative shopping options 156 is determined, the recommendations analysis service 131 then proceeds to identify a subset 179 [product category] of the alternative shopping options 156 that are to be included in a given network page 153 generated by the requesting one of the network sites 123.”)(col. 9 line 25, “Also, the estimate of the benefit of an alternative shopping option 156 with respect to a network site 123 may be determined by identifying a probability that the selection of a given alternative shopping option 156 by a customer will result in conversion [a score]…The probability of conversion may depend, for example, on customer satisfaction with a given network site 123 that may depend upon different factors such as the number of orders received, average sales price of items sold relative to current pricing, return rates for products, the past conversion rates of a given network site, reviews of products, reviews of merchants, and/or other factors.”); and 
product categories viewed more than a threshold amount (col. 5 line 30, “A product category may be viewed by browsing a network page 153 for a product category that lists products falling under a specific category for a given one of the network sites 123. If a threshold number of customers engage in this specific browsing activity, then it may be deemed that there is a relationship between the second one of the network sites 123 and a category associated with the first one of the network pages 153. Such may be the case where the second one of the network sites 123 might specifically focus on selling products within the given category. To this end, a customer may view products in a given category from a general merchant and may also visit a second network site 123 that specializes in selling products that fall within the category while shopping for a product that falls under the given category.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Hariharan in the combination, since the claimed invention is 
Claim 10:
	Bhardwaj/Inoue/Schiller teaches claim 1.
Bhardwaj discloses image-related ranking scores and text related ranking scores (0090)(0098).
The combination does not teach, however Hariharan teaches:
wherein at least one of the one or more image-related ranking scores or the one or more text-related ranking scores are based, at least in part, on an average price of products purchased in one or more product categories (col. 8 line 54-col. 9 line 2, “Assuming that an estimate of the benefit for each of the alternative shopping options 156 is determined, the recommendations analysis service 131 then proceeds to identify a subset 179 [category] of the alternative shopping options 156 that are to be included in a given network page 153 generated by the requesting one of the network sites 123.”) (col. 9 line 25, “Also, the estimate of the benefit of an alternative shopping option 156 with respect to a network site 123 may be determined by identifying a probability that the selection of a given alternative shopping option 156 by a customer will result in conversion [score]…The probability of conversion may depend, for example, on customer satisfaction with a given network site 123 that may depend upon different factors such as the number of orders received, average sales price of items sold relative to current pricing, return rates for products, the past conversion rates of a given network site, reviews of products, reviews of merchants, and/or other factors.”).

Claim 11:
	Bhardwaj/Inoue/Schiller teaches claim 1.
Bhardwaj discloses image-related ranking scores and text related ranking scores (0090)(0098).
The combination does not teach, however Hariharan teaches:
Wherein at least one of the one or more image-related ranking scores or the one or more text-related ranking scores are based, at least in part, on product categories view more than a threshold amount (col. 5 line 30, “A product category may be viewed by browsing a network page 153 for a product category that lists products falling under a specific category for a given one of the network sites 123. If a threshold number [score] of customers engage in this specific browsing activity, then it may be deemed that there is a relationship between the second one of the network sites 123 and a category associated with the first one of the network pages 153. Such may be the case where the second one of the network sites 123 might specifically focus on selling products within the given category. To this end, a customer may view products in a given category from a general merchant and may also visit a second network site 123 that specializes in selling products that fall within the category while shopping for a product that falls under the given category.”).
col. 1 line 8) 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj, Inoue and Schiller, in view of Hull et al., (US 20060262962 A1) (“Hull”).
Claim 23:
	Bhardwaj/Inoue/Schiller teaches claim 1.
The combination does not explicitly teach, but Hull teaches:
wherein comparing or matching the one or more features of the one or more regions of the on-line image with the set of features of each of one or more images of the plurality of images comprises: computing a Euclidean length metric between at least one of the one or more features of the one or more regions of the on-line image with at least one feature of the set of features of each of the one or more images of the plurality of images (0197, “The gap histogram is compared to other histograms derived from training data with known classifications (at step 816) stored in database 818, and a decision about the category of the patch (either text or non-text) is output together with a measure of the confidence in that decision. The histogram classification at step 816 takes into account the typical appearance of a histogram derived from an image of text and that it contains two tight peaks, one centered on the distance between lines with possibly one or two other much smaller peaks at integer multiples higher in the histogram away from those peaks. The classification may determine the shape of the histogram with a measure of statistical variance, or it may compare the histogram one-by-one to stored prototypes with a distance measure, such as, for example, a Hamming or Euclidean distance.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Hull in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Hull, as Hull teaches that the recited technique is a known technique for visually comparing images (0194-0196).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625                   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625